1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    JENNIFER AMELIA ROSE,                          )   Case No. 1:18-cv-01384-NONE-JDP
     also known as                                  )
9    JOHN DAVID GANN                                )
                                                    )   ORDER GRANTING DEFENDANTS’ REQUEST
10                                                      TO EXCUSE PERSONAL APPEARANCES AT
                     Plaintiff,                     )   SETTLEMENT CONFERENCE
                                                    )
11          v.                                      )   [ECF No. 42]
                                                    )
12   R. ADAIR, et.al.,                              )
13                                                  )
                     Defendants.                    )
14                                                  )

15          This case is currently set for settlement conference before the undersigned on March 25, 2020,

16   at 11:00 a.m.

17          On March 11, 2020, Defendants filed a request to excuse personal appearances at the

18   settlement conference. Defendants request that R. Adair, M. Agbayani, M. Fanco, J. Harmon, M.

19   Moody, A. Rodriguez and California Department of Corrections and Rehabilitation (CDCR) staff
20   counsel be excused from appearing in person at the conference. (ECF No. 42.)
21          Good cause having been presented, it is HEREBY ORDERED that:
22          1.       Defendants’ request to excuse personal appearances at the settlement conference on
23                   March 25, 2020, is GRANTED; and
24   ///
25   ///
26   ///
27
28

                                                        1
1
              2.      Defendants R. Adair, M. Agbayani, M. Fanco, J. Harmon, M. Moody, and A.
2
                      Rodriguez and CDCR staff counsel need not be present at the settlement conference
3
                      on March 25, 2020. CDCR counsel must be available at all times during the
4
                      conference by phone should the court require contact.
5
6    IT IS SO ORDERED.
7
     Dated:        March 12, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
